     Case 2:17-cr-00653-FMO Document 64 Filed 11/16/20 Page 1 of 2 Page ID #:366




 1

 2
 3
 4

 5
 6
 7
 8
 9
                               UNITED STATES DISTRICT COURT
10
                          CENTRAL DISTRICT OF CALIFORNIA
11
12
13
14

15   UNITED STATES OF AMERICA,
16                Plaintiff,                  ORDER OF DETENTION AFTER
                                              HEARING (Fed.R.Crim.P. 32.1(a)(6)
17           v.                               Allegations of Violations of Probation
                                              Supervised Release)
18                                            Conditions of Release)
      JAMES ALLEN HAYES                       Case No. CR 17-00653-FMO
19

20
           On arrest warrant issued by a United States District Court involving alleged
21
     violations of conditions of probation or Supervised Release,
22
           The court finds no condition or combination of conditions that will
23
     reasonably assure:
24
          (A) (~)         the appearance of defendant as required; and/or
25
          (B) (~          the safety of any person or the community.
26
     //
27
     //
28
     Case 2:17-cr-00653-FMO Document 64 Filed 11/16/20 Page 2 of 2 Page ID #:367




 1              The court concludes:
           ~.
 2              Defendant poses a risk to the safety ofother persons or the community
 3              because defendant has not demonstrated by clear and convincing
 4              evidence that:
 5               he does not pose a risk to himself or others due to his mental

 6               health and substance abuse.
 7
 8
 9
10   (B) (~     Defendant is a flight risk because defendant has not shown by clear
11              and convincing evidence that:
12               he has unknown bail resources and unstable employment.
13

14
15
16

17        IT IS ORDERED that defendant be detained.
18
19 DATED: November 16, 2020
20
21
22
23
                                   UNITED STATES MAGISTRATE JUDGE
24
25
26
27
28

                                           2
